Citation Nr: 1235783	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a delusional disorder (claimed as poliomyelitis).  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, and if so, whether service connection for such is warranted.  

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, and if so, whether service connection for such is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to February 1958.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2003 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

The record reveals that the Veteran requested a hearing before a member of the Board at VA's Central Office (CO) in Washington, DC in conjunction with his petitions to reopen his previously denied claims to establish service connection for a low back disorder and a right knee disorder.  See a July 2008 substantive appeal (VA Form 9).  The Veteran was scheduled for such a hearing on June 25, 2012, and he was notified of this hearing in a letter dated in April 2012.  In June 2012, the Veteran contacted a VA employee at VACO and requested that his June 2012 hearing be postponed and that he desired to participate in a videoconference hearing rather than a hearing at VACO in Washington, DC.  See a June 2012 Report of Contact (VA Form 119).  A July 2012 letter was sent to the Veteran confirming that a videoconference hearing was scheduled to take place in August 9, 2012; however, a notation by a member of the Board on this notice letter reflects that the Veteran requested that this hearing be cancelled.  See a July 2012 notice letter with a hand-written notation from a Board member.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In a December 2008 decision, the Board reopened the Veteran's previously denied claim to establish service connection for poliomyelitis and denied the claim on its merits.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in December 2009, the Court ordered that the motion for remand be granted and remanded the part of the Board's decision denying service connection for poliomyelitis for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  In June 2010 and November 2010, the Board remanded this claim for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The issues of (1) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder and (2) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Characterization of an issue on appeal

The Veteran initially filed a claim to establish service connection for poliomyelitis in February 1957.  That claim was denied by the VARO in Chicago, Illinois, in a June 1958 rating decision.  The Veteran did not appeal the June 1958 rating decision and it became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2011).  

In July 2002, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for poliomyelitis.  That claim was denied by the RO in the March 2003 rating decision, and the Veteran initiated the present appeal.  

As previously noted by the Board in the June 2010 and November 2010 remands, although this claim has previously been identified and developed as entitlement to service connection for poliomyelitis, the Veteran's private and VA treatment records, to include VA examination reports dated in July 2010 and December 2010, fail to reflect a diagnosis of poliomyelitis, but rather, reflect that the Veteran's complaints of symptomatology consistent with poliomyelitis are manifestations of a psychiatric disorder, diagnosed as delusional disorder, somatic type.  See e.g., the July 2010 and December 2010 VA examination reports.  

During the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.

Moreover, since Clemons, the Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki 25 Vet.App. 45, 53 (Vet.App. 2011)

In light of the Court's holdings in Clemons, Brokowski and DeLisio and the evidence of record showing that the Veteran's continued complaints of symptomatology associated with poliomyelitis are due to a psychiatric disorder rather than an active poliomyelitis virus, the Board has recharacterized the issue on appeal as entitlement to service connection for a delusional disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons, Brokowski and DeLisio.  Further, since the Board is granting the Veteran's claim to the fullest extent, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran suffers from a delusional disorder which had its onset during his active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


CONCLUSION OF LAW

Service connection for a delusional disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for a delusional disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist, to include substantial compliance with the Board's prior remand instructions, are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning element (1) in establishing direct service connection, evidence of the current disability, the Veteran has been diagnosed with delusional disorder, somatic type.  See the July 2010 and December 2010 VA examination reports.  Accordingly, element (1) has been demonstrated.  Gutierrez, 19 Vet. App. at 5 (citing Hickson, 12 Vet. App. at 253).  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the Veteran has consistently asserted that he first experienced manifestations of poliomyelitis after he was administered an in-service poliomyelitis vaccination in August 1957.  See e.g., statements from the Veteran dated in February 1957, June 1957 and April 2004 as well as VA examinations dated in June 1958, September 2006, July 2010 and December 2010.  To the extent that these records reflect the Veteran's assertions of in-service manifestations of poliomyelitis, it is now well established that information from a Veteran which is merely transcribed by a medical professional still amounts only to a statement from the Veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that an opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any medical comment by that examiner, does not constitute competent medical evidence).  

However, since the issue on appeal has been recharacterized, the question for the Board is not whether the Veteran experienced manifestations of poliomyelitis during active duty, but rather, whether he suffered from a delusional disorder with a preoccupation of poliomyelitis during active duty.  In the present case, the Veteran has consistently asserted that he experienced pain, muscle spasms and weakness in his lower extremities due to poliomyelitis during his active duty.  He is competent to make assertions which he has experienced first-hand, and the Board has no reason to disbelieve the Veteran's account of what he experienced or perceived.  See Layno, Davidson and Cartwright, all supra.  Further, the Veteran's service treatment records reflect that, while no active disease was found, he was hospitalized during active duty from August 29, 1957, to September 11, 1957, for observation of symptoms consistent with poliomyelitis.  As such, element (2) is demonstrated.  

Concerning element (3), evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that there are two etiological opinions of record, and the Board will address them in turn.  

First, the July 2010 VA examiner stated that, despite the Veteran's contentions over the past 50 years, he does not have poliomyelitis or post poliomyelitis syndrome.  The July 2010 examiner noted that there was no evidence of a past or current diagnosis of such.  Rather, the July 2010 examiner provided a diagnosis of delusional disorder, somatic type, and commented that the Veteran did not meet the criteria for a diagnosis of conversion disorder.  However, rather than rendering an opinion concerning whether the Veteran's contentions concerning the presence of poliomyelitis are a manifestation of his delusional disorder, the July 2010 examiner stated that an etiological opinion could not be rendered in this case because the criteria for a diagnosis of a conversion disorder were not met.  This opinion fails to address the question before the examiner and the Board, and thus, the Board concludes that it is inadequate for the purposes of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

However, possibly due to the inadequacy of the July 2010 VA examination, the Veteran was provided a another VA examination in December 2010.  The December 2010 VA examination report reflects the examiner's opinion that, while the Veteran does not have poliomyelitis or post poliomyelitis syndrome, the August 1957 poliomyelitis vaccination was "a triggering event for the expression of the specific type of Hydrochondriasis" which later developed into, and was diagnosed as, delusional disorder, somatic type.  See the December 2010 VA examination report.  

Based on the foregoing, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's delusional disorder had its onset during the Veteran's active duty.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's delusional disorder has its onset during the Veteran's active duty.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a delusional disorder is warranted.  
ORDER

Entitlement to service connection for a delusional disorder is granted.  


REMAND

Reasons for Remand:  To afford the Veteran proper notice, to obtain updated VA treatment records and to allow for the initial consideration of additional evidence by the RO.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

It appears that the Chicago RO inferred a claim to establish service connection for a low back disorder from the Veteran's initial claim to establish service connection for poliomyelitis which he filed in February 1957.  Since no low back disorder was found upon VA examination in June 1958, the Veteran's claim to establish service connection was denied in the June 1958 rating decision which, subsequently, became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2011).  

Since that time, the Veteran has filed several petitions to reopen this previously denied claim, and each of those petitions was denied.  Most recently, the Veteran filed such a petition to reopen this claim in July 2002.  The RO denied the Veteran's petition to reopen his previously denied claim to establish service connection for a low back disability in the March 2003 rating decision, stating that there was no new and material evidence submitted which showed that a "low back disability was incurred in or caused by service."  The Veteran did not express disagreement with the March 2003 rating decision, and thus, it became final with respect to this.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2011).  
Similarly, the Veteran filed an original claim to establish service connection for a right knee disorder in July 2002.  In the March 2003 rating decision, the RO denied the Veteran's claim because there was no evidence "of a right knee disability that can be linked to service."  The Veteran did not express disagreement with the March 2003 rating decision, and thus, it became final with respect to this issue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302(a), 20.304, 20.1103 (2011).  

In September 2006, the Veteran filed petitions to reopen his previously denied claims to establish service connection for a low back disorder and a right knee disorder.  The RO denied these petitions in the May 2007 rating decision and the Veteran perfected the present appeal.  

After review of the file, the Board concludes that adjudication of the Veteran's petitions to reopen his previously denied claims would be premature at this time because further procedural and evidentiary development is necessary to ensure that VA fulfills its duty to assist the Veteran.  

Initially, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify claimants of the need to submit new and material evidence, and the basis of the prior final denial and what "material" evidence would be in each case.  The Veteran received a notice letter in connection with these petitions in November 2006.  While this letter notified the Veteran that he had to submit new and material evidence to reopen these previously denied claims, he was not notified of the bases of the prior final denials.  Specifically, there was no notice of which elements of service connection for were missing when the claims were denied in the prior final denial, the March 2003 rating decision.  

If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Also, the Board observes that pertinent evidence has been received, namely VA treatment records, private treatment records and statements from the Veteran, which were not previously considered by the RO since the last adjudication of the Veteran's claim in the July 2008 Statement of the Case (SOC).  A Supplemental Statement of the Case (SSOC) addressing these issues was not issued subsequent to the RO's receipt of these records, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Finally, the Board notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in January 2012.  Since these claims must be remanded for other matters, the Board concludes that the RO/AMC must undertake efforts to acquire updated VA treatment records as they may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) concerning the Veteran's petitions to reopen his previously denied claims to establish service connection for a low back disorder and a right knee disorder, including a description of the basis of the March 2003 RO denial, and including an explanation as to what constitutes "new" and "material" evidence in his case, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his asserted low back disorder and/or right knee disorder.  

Regardless of the Veteran's response to this request, the RO/AMC must attempt to obtain VA treatment records from the VA Medical Center in Louisville, Kentucky, dated from January 24, 2012, to the present.  

The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  When the development requested has been completed, the claims should be reviewed by the RO/AMC with consideration of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


